DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/27/2021.  
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16 and 18-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/078818 and 62/169215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are amended to recite “wherein the user location corresponds to the physical location associated with the new call center”.  However, the specification does not support the above feature.  While applicant notes paragraphs 77-77, 96, 113-119, and figures 7D-E, 8D, and 10A-B, these sections generally show a user location and a location associated with a call center, but they do not specifically describe “wherein the user location corresponds to the physical location associated with the new call center”.  As such, the claims lack written description.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed have been fully considered but they are not persuasive. 
With respect to the prior applications not providing support for the claimed features, applicant argues in substance that not enough evidence has been provided.  However, examiner respectfully disagrees.  The most relevant sections to the claimed features as understood by examiner were provided, but lack support for the claimed 
With respect to claim 1, figure 7H shows the “receiving the identification number of a communication device” (“Add device” with “MAC address”).  Figure 7E shows “receiving user profile information” including email, location, and user phone number.   However, there is no indication in the specification that the particular user phone number of the user profile is assigned to the communication device for routing.  The information of figure 7E could just be information stored about a user and have no relevance to how the communication device of 7H functions, or a different phone number could be assigned to the communication device that is not part of the user profile.  
Claim 3 has been canceled and rewritten into claim 1.  It is noted that the specification describes a call center wizard in paragraphs 129-133 and figures 13B1-13B2.  As best understood by examiner, “receive, by an input to the first call center creation subwizard, a telephone number associated with the new call center” refers to item 1324c in figure 13B1.  It appears that expanding and “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” is being used to refer to item 1024c of figure 13B2.  However, “receive, by the input to the second call center creation subwizard, an assignment of an agent to the new call center” would be merely an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information”.  While the user identified by user profile information in figure 7E is the same user for the new call center in figure 13B1, note that Matthew Baker is entered before any expansion to item 1024c of figure 13B2.  Moreover, this illustrates that perhaps there is not any assigning of an agent when item 1024c is expanded because Matthew Baker is already entered in the first part of the wizard.  It is also noted that figure 13C is a separate wizard that “permits a user to assign…one or more users to one or more call centers” (e.g. in paragraph 134).  The specification is silent as to any input that would “automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center”.  There is not any link of the communication device as shown in figure 7H to any of the features described with respect to figures 13B1-13B2.  This is also the case with “in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number”.  There is not any link of the communication device as shown in figure 7H to any of the features described with respect to figures 7E and 13B1-13B2.  
Applicant argues that he is unsure what features are not supported, but the features noted above as not being supported are not addressed.  It is noted that the prior applications are lengthy and the lengthy specifications of the prior applications have not been checked to the extent to determine the presence of all possible issues. However, it is evident that at least the above noted features are not described by the 
With respect to the prior art rejections, applicant argues in substance that the references do not teach the newly added limitations.  However, examiner respectfully disagrees.  For example, figure 13 of Mears shows NEW JERSEY and CHICAGO, i.e. physical locations associated with a call center.  Figure 15 shows agent60 being associated with e.g. CHICAGO, i.e. receiving user profile information including a user location that corresponds to the physical location associated with the call center.  
As such, the rejection stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM .
As per independent claim 1, Pearson teaches a system, comprising: a communication device (e.g. in paragraph 25, “VoIP phones 14, 16, 18 and 20”); and a computer comprising a processor and memory (e.g. in paragraphs 19 and 44), the computer coupled with a database (e.g. in paragraphs 20 and 45) and configured to: receive user profile information by a user interface, the user profile information identifying a user (e.g. in paragraph 29, “names and their associated account identifiers” and figures 3-6C) and comprising a user telephone number (e.g. in paragraph 30, “phone numbers”); assign the user telephone number to the communication device (e.g. in paragraph 15, “specify one of the phone numbers to one of the telephones”); and in response to receiving an incoming call to the user telephone number, route the telephone call to the communication device (e.g. in paragraph 3, “routes consumer telephone calls…to telephones”), but does not specifically teach the user profile information including a user location, the communication device comprising an identification number and receive the identification number of the communication device and access a call center creation wizard by the user interface, the call center creation wizard comprising one or more call center creation subwizards; display a first call center creation subwizard in an expanded state; receive, by an input to the first call center creation subwizard, a telephone number  and a physical location associated with a new call center; monitor the input for an expansion condition; expand a second call center creation subwizard in response to detecting the expansion condition; receive, by an input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is the user identified by the user profile information, wherein the user location corresponds to the physical location associated with the new call center; automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center; and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number.  However, Bedoya teaches a communication device comprising an identification number and receiving the identification number of the communication device (e.g. in pages 141-143 and 162-168, “Phones are identified by serial number (which for the LG-Nortel LIP-68xx phones is the MAC address”).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pearson to include the teachings of Bedoya because one of ordinary skill in the art would have recognized the benefit of recognizing telephones and/or associating the telephones to corresponding users/numbers.  Mears teaches access a call center creation wizard by a user interface, the call center creation wizard comprising one or more call center creation subwizards (e.g. in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, “add…a campaign… Campaign Administration”, campaigns set up for different types of calls using different DNISs, i.e. call centers, and figures 13-17 showing subwizards); display a first call center creation subwizard (e.g. in figure 17); receive, by an input to the first call center creation telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17, and figure 13 showing NEW JERSEY and CHICAGO, i.e. physical locations); displaying a second call center creation subwizard and receiving, by input to the second call center creation subwizard, an assignment of an agent to the new call center, wherein the agent is a user identified by user profile information and receiving the user profile information including a user location that corresponds to the physical location associated with the new call center (e.g. in figure 15 showing agent60 associated with CHICAGO and column 22 lines 15-55, “Agent Assignment to Campaign” and column 1 lines 36-53, “each agent is assigned to a telephone having a particular extension number”); and automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center (e.g. in column 1 lines 36-53 and column 22 lines 15-55, “telephones are connected to a telephony switch, such as a private branch exchange (PBX), or preferably, an automatic call distributor (ACD) which functions to distribute incoming calls to the agents… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… Agent Assignment to Campaign”, i.e. agent phone configured to receive calls associated with new campaign); and in response to receiving an incoming telephone call to the telephone number of the new call center will typically have one or more telephone numbers, such as toll-free numbers, which customers can call… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign”, i.e. calls to DNIS will be routed to agent phone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Mears because one of ordinary skill in the art would have recognized the benefit of facilitating call routing for call centers.  Hawley teaches display a first subwizard in an expanded state, monitor an input for a expand condition, and expand a second call center creation subwizard in response to detecting the expansion condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the 
As per claim 2, the rejection of claim 1 is incorporated and the combination (Pearson, Bedoya, and Mears) further teaches wherein the computer is further configured to: display a first configuration and settings subwizard of one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), the first configuration and settings subwizard comprising a set of configuration options different than a second configuration and settings subwizard of the one or more configuration and settings subwizards (e.g. Pearson, in figures 3-6C showing different subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20… grant, deny and/or restrict access to other telephone features and services… configurations are set”, i.e. configuration and settings), but does not specifically teach display the first configuration and settings subwizard in an expanded state; monitor an input for a collapse condition of the first configuration and settings subwizard; and automatically collapse the first configuration and settings subwizard and expand the second configuration and  in response to detecting a collapse condition for the first configuration and settings subwizard.  However, Hawley teaches display a first subwizard of one or more subwizards in an expanded state, monitor an input for a collapse condition of the first subwizard, and automatically collapse the first subwizard in response to detecting the collapse condition and expand a second subwizard in response to detecting a collapse condition for the first subwizard (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  
Claims 8-9 are the method claims corresponding to system claims 1, and are rejected under the same reasons set forth.  
	Claims 15-16 are the medium claims corresponding to method claims 1, and are rejected under the same reasons set forth and the combination further teaches a non-.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1) and Hawley et al (US 20070067735 A1), and further in view of Konicek et al. (US 20070032225 A1).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: assign a new location to the new call center using the call center creation wizard by: displaying at least one of the call center creation subwizards in an expanded state; receiving, by an input to the at least one of the call center creation subwizards, an assignment of the new location to the new call center; after receiving the assignment of the new location to the new call center, monitoring the input for a collapse condition; and collapsing automatically the at least one of the call center creation subwizards in response to detecting the collapse condition; and automatically change a configuration of the communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location.  However, Mears teaches a call center creation wizard for a new call center (see rejection of claim 1 above) and Konicek teaches user has chosen to define places for his home, office, and church and further defined that he is to be considered "mobile" when anywhere else. As with the network-detection-based location implementation discussed above, it is contemplated that the user may then define profiles for each of these locations”) and automatically change a configuration of a communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location (e.g. in paragraphs 166 and 117 and figures 4-6 showing examples of profiles defined by a user for “homenet”, “officenet”, etc., “the user may then define profiles for each of these locations… when he is away, cause any of the user's home phone, emails sent to his home computer, etc. to be forwarded to the cell phone. When he is back home, as indicated by his GPS location, the home-device forwarding may be cancelled, and additionally, the cell phone forwards calls or messages intended for it to the home devices as appropriate”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Konicek because one of ordinary skill in the art each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  
Claim 11 is the method claim corresponding to system claim 4, and is rejected under the same reasons set forth.  
Claim 18 is the medium claim corresponding to method claims 4, and is rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium embodied with software (e.g. Pearson, in paragraph 44).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), Mears et al. (US 7092509 B1) and Hawley et al (US 20070067735 A1), and further in view of Judkins et al. (US 20050163304 A1).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the computer is further configured to: receive a call center profile (e.g. Mears, in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, set up different aspects of campaign/call center), but does not specifically teach route the incoming calls to an agent of the one or more agents with a particular skill-level.  However, Judkins teaches route incoming calls to an agent of one or more agents with a particular skill-level (e.g. in paragraphs 155-156 and 221, “ACD calls can be delivered based on agent skill and call priority… obtained a level of proficiency for that skill”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of allowing calls to be handled by more appropriate agents.   
As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: receive a call center schedule, the call center schedule comprising one or more open time periods; and route the incoming call to an agent of the one or more agents only in response to receiving an incoming call during the one or more open time periods. Routing schedules can also be applied to each DNIS… schedules could include the days and times that the call center is open and accepting calls”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of establishing work hours for agents.   
As per claim 7, the rejection of claim 5 is incorporated and the combination further teaches wherein the call center profile comprises one or more of: a call center name; a call center caller ID; a call center telephone number; a call center extension; a call distribution policy; a queue length; an agent state; a wait time; a maximum automatic call distributor wrap-up time; a ring pattern; and a forced delivered call ring pattern (e.g. Mears, in column 18 line 1 – column 19 line 15, “Name”, and column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17; Judkins, in paragraphs 158 and 181, “length of time in queue… node name”).
Claims 12-14 are the method claims corresponding to system claims 5-7, and are rejected under the same reasons set forth.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Yan et al. (US 20130163731 A1) teaches “create a call center and assigning, via the call processing system, a telephone number to the call center” (e.g. in paragraph 9 and figures 6B-6D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/15/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176